Lamar, J.
The written contract of sale refers to square and round bales, but is silent as to the weight of either form, or as to the customary meaning of the term. If nothing more appeared, it might be that evidence could have been introduced to show what *543was the standard weight and trade meaning of square bale and round, bale. Pol. Code, § 1 (4); Civil Code, § 3675 (2). But the petition shows that the 'parties themselves agreed that the bales should be-, of a particular weight. It therefore appears that there was a parol agreement, when the law requires that the contract of sale shall be in writing (Civil Code, § 2693, par. 7); by which it of course means the entire contract, with all stipúlations and provisions which have-been assented to by the parties at the time of the sale. Where some of the terms are in writing and others in parol, the requirements of the statute are not met; and the court rightly sustained the demurrer. See Turner v. Lorillard Co., 100 Ga. 645.

Judgment affirmed.


By.five Justices.